Case 1:20-cv-22594-AHS Document 37 Entered on FLSD Docket 07/16/2020 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

   ADELAIDE DIXON, individually and on
   behalf of all others similarly situated
           Plaintiff,

   v.                                                      Case No.: 1:20-cv-22594-AHS

   UNIVERSITY OF MIAMI
        Defendant.                                 /

              PLAINTIFF’S MOTION FOR EXPANSION OF TIME
    TO RESPOND TO DEFENDANT’S MOTION TO DISMISS AND/OR AMEND HER
                             COMPLAINT

           Plaintiff Adelaide Dixon hereby moves, with the consent of counsel for Defendant, for an
  expansion of the time allotted to respond to Defendant’s Motion to Dismiss and Stay, filed July 7,
  2020. In support thereof, Plaintiff states as follows:
        1. This action was originally filed in the United States District Court for the District of South
  Carolina.
        2. Subsequent to the filing of this action, three similar actions were filed in the Southern
  District of Florida, namely:
                        i. Dimitryuk v. University of Miami, Case No. 20-60851-CIV-SINGHAL
                       ii. Weiss v. University of Miami, Case No. 20-22207-CIV-SINGHAL
                      iii. Gold v. University of Miami, Case No. 20-22316-CIV-SINGHAL
        3. The parties agreed to transfer this action from the District of South Carolina to the Southern
  District of Florida, and the District of South Carolina ordered the transfer on June 23, 2020.
        4. Thereafter, on July 1, 2020, Defendant filed a notice of related actions as to the four
  pending actions.
        5. Likewise, on July 7, 2020, Defendant filed a Motion to dismiss or stay this action.
        6. Presently, Plaintiff’s response to said Motion is due on July 21, 2020.
        7. Plaintiff has never amended her original Complaint and, accordingly, is entitled to amend
  once as a matter of course in response to Defendant’s motion to dismiss pursuant to Fed. R. Civ.
  P. 15(a)(1)(B).



                                                       1
Case 1:20-cv-22594-AHS Document 37 Entered on FLSD Docket 07/16/2020 Page 2 of 3



     8. Plaintiff intends to amend her Complaint accordingly, and to respond to and address other
  issues raised by Defendant’s Motion.
     9. However, on July 10, 2020, this Court issued a sua sponte order compelling Plaintiff to
  show cause why this action should not be consolidated with the other similar actions, and
  scheduling a status conference regarding the same for July 29, 2020.
     10. Given the possibility of consolidation, Plaintiff respectfully seeks an extension of time in
  which to respond to Defendant’s motion to dismiss by amendment or otherwise.
     11. Good cause exists for this request because it will promote judicial efficiency and preserve
  resources.
     12. If the cases are consolidated, the various Plaintiffs will be required to confer regarding
  leadership and will likely request an opportunity to file one amended consolidated complaint.
     13. If this request is granted, it would be futile for Plaintiff to file an individual amended
  complaint prior to consolidation, only to file a consolidated complaint shortly thereafter.
     14. It would likewise be futile for Plaintiff to respond to the substance of Defendant’s motion
  to dismiss by the current response deadline because the motion is unlikely to be fully adjudicated
  prior to the decision on consolidation and, consolidation, if granted, might render Defendant’s
  motion moot, at least in part.
     15. As a matter of judicial efficiency, Plaintiff suggests that deadlines in the individual cases
  be stayed pending a determination on consolidation. Thereafter, if consolidation is ordered, the
  case(es) may proceed on one set of pleadings and one set of motions practice and related briefings.
         WHEREFORE, Plaintiff respectfully requests this Court enter an order expanding the time
  within which to respond to Defendant’s motion to dismiss and/or amend her complaint until 21
  days after the status conference scheduled for July 29, 2020.


                                   Local Rule 7.1(a)(3) Certification
         Undersigned counsel certifies that he has consulted with counsel for Defendant, and that
  Defendant consents to the requested extension.




                                     [signature on following page]

                                                   2
Case 1:20-cv-22594-AHS Document 37 Entered on FLSD Docket 07/16/2020 Page 3 of 3



       Dated: July 16, 2020


                                    ANASTOPOULO LAW FIRM, LLC

                                    /s/ Justin S. Hemlepp
                                    Justin. S. Hemlepp, Esq.
                                    Fla. Bar No.: 58991
                                    E-mail: justinh@akimlawfirm.com
                                    Eric M. Poulin, Esq.*
                                    Roy T. Willey, Esq., IV*
                                    32 Ann Street
                                    Charleston, SC 29403
                                     * Pro hac vice

                                    Attorneys for Plaintiff




                                       3
